DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 1/14/22, with respect to the 112 rejection have been fully considered and are persuasive. 
Therefore, the 112(b) rejection of claims 1-6 has been withdrawn. 

Applicant’s arguments, see pages 8-12, filed 1/14/22, with respect to Ejiri have been fully considered and are persuasive.  Ejiri teaches optimizing iron oxide powder pH by binder selection within a range of 4 to 12.  This range overlaps the instantly claimed range of 4.9 to 6.8.  However, Table 1 of the instant disclosure shows that pH slightly above (6.9) and slightly below (4.7) the instantly claimed range provides significantly lower temporal dispersion stability.   
Therefore, the 103 rejection of claims 1-6 and 11-17 as obvious over Ejiri has been withdrawn. 

Applicant’s arguments, see pages 12-14, filed 1/14/22, with respect to Hattori have been fully considered.  Hattori teaches washing the iron oxide powder with an alkali or acid to remove surface silica (para [0071]).  This alkali or acid wash is followed by repeated water washing and centrifugation (para [0119]).  Although the presence of HF acid on the powder (from acid washing) could lower the pH of the powder, the repeated washing in water is expected to remove the any remaining HF and thereby nullify any changes in pH.
Therefore, the 103 rejection of claims 1-6 and 11-17 as obvious over Hattori has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Ejiri, teaches an ε-iron oxide ferromagnetic powder but does not teach or suggest said powder having a pH of 4.9 to 6.8.  Table 1 of the instant disclosure provides evidence of unexpected results for the instantly claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734